Citation Nr: 1707764	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  07-39 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent prior to December 12, 2012 and in excess of 20 percent from December 12, 2012, for diabetes mellitus. 

2.  Entitlement to a compensable evaluation for bilateral hearing loss. 

3.  Entitlement to service connection for a skin disability, to include psoriasis, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.Lech, Associate Counsel 

INTRODUCTION

The Veteran had active service from August 1966 to June 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision and an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Seattle, Washington, and Boise, Idaho, respectively. 

The Veteran was scheduled to appear before a Veterans Law Judge (VLJ) at an August 2009 Travel Board hearing.  He failed to appear at the hearing, and failed to provide good cause for not being there.  He has also not requested another hearing.  As such, the Board deems the Veteran's hearing request to be withdrawn.  

This case was previously before the Board in February 2011, when it was remanded for further development. 

The Board acknowledges that the Idaho Department of Veterans Affairs submitted a statement on the Veteran's behalf in March 2016.  This organization is not the Veteran's Power of Attorney (POA), and it is unclear to the Board why it has intervened on the Veteran's behalf.  Regardless of this submission, the Veteran's POA, Veterans of Foreign Wars of the United States, has submitted an Informal Hearing Presentation (IHP) regarding the Veteran's claims in November 2016.  The Board will rely on this November 2016 submission.    

A November 2015 VA diabetes compensation examination report reflects that the examiner found diabetic nephropathy or renal dysfunction due to diabetes (diagnosed in May 2014), proteinuria due to diabetes (diagnosed in 2014), and diabetic retinopathy (diagnosed in April 2014).  These are referred to the RO for appropriate action.

The issue of entitlement to a compensable evaluation for bilateral hearing loss is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Prior to December 12, 2012, the evidence of record shows that the Veteran's diabetes mellitus was manageable by restricted diet only, but did not require an oral hypoglycemic agent, insulin, or regulation of activities.

2.  From December 12, 2012, the evidence of record shows that the Veteran's diabetes mellitus required an oral hypoglycemic agent and restricted diet, but did not require regulation of activities or cause episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.

3.  A skin disability was not shown in service, and the medical opinions and competent evidence addressing a nexus between any current skin disability and the Veteran's active service, to include in-service herbicide exposure, weigh against the claim.


CONCLUSIONS OF LAW

1.  Prior to December 12, 2012, the criteria for an evaluation in excess of 10 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).

2.  From December 12, 2012, the criteria for an evaluation in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).

3.  The criteria for service connection for a skin disability, to include psoriasis, to include as secondary to exposure to herbicide agents, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that the Veteran was provided the required notice in multiple notification letters. The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). Thus, VA has satisfied its notification obligations. 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Additionally, the Veteran was provided multiple VA examinations in connection with his claims. Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143   (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

The Veteran's diabetes mellitus, type II, claim was granted in a June 2006 rating decision and rated as 10 percent disabling, effective March 29, 2006.  A January 2016 rating decision increased the disability rating to 20 percent, effective December 12, 2012.  

The Veteran's diabetes mellitus is rated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under Diagnostic Code 7913, a 10 percent rating is assigned for diabetes mellitus that is manageable by restricted diet only.  A 20 percent rating is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of 
activities, and involving episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or visits to a diabetic care provider twice a month plus complications that would not be compensable if separately evaluated.  A maximum rating of 100 percent is assigned for diabetes mellitus requiring more than one daily injection of insulin; a restricted diet; and regulation of activities, avoidance of strenuous occupational and recreational activities; and involving episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2016). 
Regulation of activities is defined by VA as "avoidance of strenuous occupational and recreational activities" and is tied to control of blood sugar, not to physical capacity.  Strenuous activity can lead to fluctuation of blood sugar levels and trigger episodes of ketoacidosis or hypoglycemia.  Id.  Moreover, compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a total evaluation.  Noncompensable complications are considered part of the diabetic process.  Id. at Note (1).

The Veteran was diagnosed with pre-diabetes in November 2005 by his physician at VA.

In March 2006, a VA treatment note related that the Veteran was seen for a dietary consultation for "newly diagnosed diabetes mellitus."  He reported that he was working on a farm, going to the gym three to four times a week, and square-dancing, meaning that he exercised regularly.  

There was no evidence of any issues related to the feet in an April 2006 diabetic foot examination, and there was no evidence of diabetic neuropathy in a May 2006 eye examination.  

Other VA treatment records showed ongoing diabetes treatment.  In February 2012, a treatment provider noted that the Veteran's blood sugar was "fairly well controlled" and the Veteran was engaging in more exercise.       

The treatment records show that the Veteran was administered insulin several times during in-patient treatment following a stroke in September 2011, but this was apparently not a regularly-prescribed medication at that point in time.  He was noted to be on "S/S insulin" (sliding scale insulin).   

A December 11, 2012 treatment note showed that the Veteran "may need to start on insulin."  A December 12, 2012 treatment note showed that the Veteran was started on oral hypoglycemic medication (metformin) for control of his diabetes mellitus.  

A November 2015 VA examination showed that the Veteran's diabetes was managed by restricted diet and a prescribed oral hypoglycemic agent.  The examiner noted that the Veteran did not require regulation of activities as part of medical management of his diabetes mellitus.  The Veteran saw his doctor less than two times a months, was never hospitalized for episodes of ketoacidosis or hypoglycemic reactions, had no progressive unintentional weight loss attributable to the diabetes, and no progressive loss of strength attributable to the diabetes.  The examiner noted that the Veteran had diabetic nephropathy or renal dysfunction, which had its onset in May 2014, and was due to the duration of the Veteran's diabetes and the fact that it was poorly controlled.  The Veteran also experienced diabetic retinopathy, which had its onset in April 2014, and was due to the same two aforementioned factors.  (The Board has referred those issues/diabetes complications to the RO for action, and the Veteran should expect to hear from the RO regarding them.)  The examiner did not find any other complications of diabetes or conditions due to diabetes.      

The Veteran's current treatment records (dated in January/February 2017) show that he is now in a nursing home due to his deteriorating cognitive status, and neurologic and functional decline.  The notes related that he is sporadically on insulin while in inpatient treatment. 

After a thorough review of the evidence, an evaluation in excess of 10 percent is not warranted for the time period before December 12, 2012.  In reaching this conclusion, the evidence of record demonstrates that the Veteran's diabetes mellitus was manageable by a restricted diet only and did not require an oral hypoglycemic agent, insulin, or the regulation of activities throughout this period of the appeal (before December 12, 2012).  As such, a 20 percent rating is not warranted for the period prior to December 12, 2012.

In addition, the Board finds that an evaluation in excess of 20 percent is not warranted for the time period beginning December 12, 2012.  In reaching this conclusion, the evidence of record demonstrates that the Veteran's diabetes mellitus required an oral hypoglycemic agent and restricted diet, but not regular insulin or the regulation of activities throughout this period of the appeal (after December 12, 2012).  As such, a 40 percent rating is not warranted for the period after December 12, 2012.

As noted above, compensable complications of diabetes mellitus, type II, are to be evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Id.  The evidence of record showed notations of diabetic retinopathy or renal dysfunction, and diabetic retinopathy, which had their onset in or around May 2014, and were due to the duration of the Veteran's diabetes and the fact that it was poorly controlled.  These issues were referred to the RO, and the RO will develop them and keep the Veteran informed regarding said development. 

Based on the foregoing discussion, the evidence of record showed no distinct periods of time during the appeal period when the Veteran's service-connected diabetes mellitus varied to such an extent that a rating greater or less than the ratings currently assigned would be warranted.  The claim for an increased rating is denied.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Extraschedular Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2016).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Nonetheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321 (b) (2016). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.'").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned ratings inadequate.  The Veteran's service-connected diabetes mellitus is evaluated pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  During the appeal period, the evidence of record shows that the Veteran's diabetes mellitus was managed by restricted diet only during the time period prior to December 12, 2012, and required only an oral hypoglycemic agent and restricted diet during the time period from December 12, 2012 (with sporadic insulin while the Veteran was a patient in the hospital following his stroke).  At no point did the Veteran require a restriction of activities to control his diabetes mellitus.  

When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the assigned 10 percent and 20 percent disability ratings.  Increased ratings are provided for by the regulations for certain manifestations of diabetes mellitus, but the medical evidence demonstrates that those manifestations are not present.  The Board finds that the criteria for the 10 percent evaluation assigned prior to December 12, 2012, and the 20 percent evaluation assigned from December 12, 2012, reasonably describe the Veteran's disability levels and symptomatology throughout the pendency of this appeal. Consequently, the Board concludes that the schedular evaluations are adequate and that referral of the Veteran's case for extraschedular consideration is not required. See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016); see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).
Finally, in reaching this decision the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claims of entitlement to evaluations in excess of 10 percent for his service-connected diabetes mellitus prior to December 12, 2012, and entitlement to an evaluation in excess of 20 percent from December 12, 2012, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

The Veteran seeks service connection for a skin disability, to include psoriasis, to include as secondary to herbicide exposure during service in the Republic of Vietnam.  The Board notes that it has been previously established that the Veteran served in the Republic of Vietnam.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309   (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303 (d) (2016). 

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C. A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2016). 

If a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303 (b) (2016).  The provisions of 38 C.F.R. § 3.303 (b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, a Veteran who, during active military, naval, or air service, served in the Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.307 (a)(6)(iii) (2016).
The VA General Counsel has determined that the regulatory definition requires that an individual actually have been present on the land mass of Vietnam. VAOPGCPREC 27-97; 62 Fed. Reg. 63604 (1997).  Specifically, General Counsel has concluded that in order to establish qualifying service in Vietnam, a Veteran must demonstrate actual duty or visitation in Vietnam.  Id.  Service in Vietnam is interpreted as requiring service on the landmass of Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525). 

If a Veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and acute and sub-acute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the Veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. § 3.307, 3.309(e) (2016).  The enumerated diseases include, in pertinent part, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309 (e) (2016).  Effective August 31, 2010, VA amended 38 C.F.R. § 3.309 (e), in part, to add Parkinson's disease and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  See 75 Fed. Reg. 53202 -16 (Aug. 31, 2010).

Specifically, the Secretary of VA has determined that a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted for other than the enumerated disorders, and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See, e.g., Veterans and Agent Orange Update: Update 2010 (Update 2010), 77 Fed. Reg. 47924 -8 (Aug. 10, 2012). 

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a claimant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, presumption is not the sole method for showing causation. 

In light of the foregoing, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, the Veteran must show that he served in Vietnam during the Vietnam era.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307 (a)(6) (2016).  Second, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309 (e), or otherwise establish a nexus to service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

First, the Board notes that the Veteran's skin disability (psoriasis) is not one which could be presumptively service-connected, as it is not a disorder enumerated by VA.  As such, it can only be service-connected if a physician opines that the Veteran's psoriasis was directly caused by his exposure to the herbicide agent.  
 
The Veteran's service treatment records (STRs) show that he was treated for a rash between his legs from February to May 1968.  His May 1968 separation examination showed no complaints or diagnosis of a rash, or any other skin issues. 

A September 1968 VA examination found no evidence of a rash, or any other skin problems. 

A November 2000 VA examination showed that the Veteran had a pruritic rash on his back for about 20 years.  The examiner reported that the Veteran had multiple areas on his body that were scabbed over post liquid nitrogen treatment.  The examiner noted that there appeared to be some underlying erythema and scaling of the affected areas, and that there were multiple pigmented nevi on the back and some erythema and scaling in the nasolabial folds.  The examiner diagnosed multiple actinic keratosis with probable seborrheic dermatitis on the face with a history of hypertropic actinic keratosis on the left arm and eczematous rash on the back.  The examiner opined that there was no history of chloracne, no evidence of porphyria cutanea tarda (PCT), or any other Agent Orange-related skin disease.    

The Veteran underwent another VA medical examination in April 2011.  The examiner opined that the Veteran's psoriasis was not related to his active service, as it was not present during service or immediately thereafter.  While not specifically asked if the Veteran's psoriasis was related to his service-connected posttraumatic stress syndrome (PTSD), the examiner opined that PTSD was not a cause  or an aggravating factor of psoriasis.

The Veteran's VA treatment records show that he was diagnosed with seborrheic dermatitis of the trunk, chest, and arms. The Veteran asserted that he started having skin issues around the age 34/35 (in or around 1980) and started treatment at VA in or around 1999.  See April 2011 VA examination.  This means that, per the Veteran, he started having skin issues about 12 years after separation from active service, and started treatment for them about 30 years after separation from active service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992). 

In addition, none of the healthcare providers indicated that the Veteran's skin disability was related to the Veteran's active service or to his herbicide agent exposure in any way.  

In addition, the Veteran's contentions that he experienced a skin disability since service are outweighed by the lack of objective evidence of any skin symptomatology during service outside of the documented rash, no skin issues upon discharge from service, and no skin complaints for many years after service.  A VA examination in September 1968, a few months after the Veteran separated from service, did not note any skin issues or complaints.  Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  The Veteran's VA medical records show that he stated that he had skin issues (psoriasis) since around 1980 (about 12 years after separation from service) and began treatment for skin issues around 1999 (about 31 years after separation from service).  Rucker v. Brown, 10 Vet. App. 67   (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Accordingly, the Board finds that service connection may not be established based upon a continuity of symptomatology because the preponderance of the evidence is against a finding that there was a continuity of symptomatology.  The Board finds that the Veteran's statements after service denying any skin problems or symptoms, combined with a relatively recent history of medical treatment for skin problems, to be more persuasive than later statements in connection with this claim asserting a continuity of symptomatology.  38 C.F.R. § 3.303 (b) (2016).

Moreover, the Board notes that the only medical opinions to address the medical relationship between the Veteran's skin disability and service, to include exposure to herbicides, weigh against the claim.  The November 2000 and April 2011 VA examiners opined that the Veteran's diagnosed skin disability was not related to his service or to herbicide exposure.  The Board finds those opinions constitute probative evidence on the medical nexus question that was based on review of the Veteran's documented medical history and assertions and physical examination and consideration of medical principles and literature.  Those opinions provided clear rationales based on an accurate discussion of the evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993). Significantly, neither the Veteran nor representative has presented or identified any contrary medical opinion that supports the claim for service connection for a skin disability.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

In short, the medical evidence does not support the Veteran's claim.  The only evidence in support of the claim are the Veteran's lay statements that his skin disability is due to herbicide exposure in Vietnam.  However, as a layperson, without any medical training or expertise, the Veteran is not qualified or competent to provide that kind of medical opinion.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  The Veteran is competent to comment on symptoms he may have experienced during and since service, but not to provide a medical opinion regarding the etiology of those symptoms or to opine whether they are associated with herbicide exposure many years ago.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007); 38 C.F.R. § 3.159 (a)(2) (2013); Layno v. Brown, 6 Vet. App. 465 (1994) (competency is a legal concept determining whether testimony may be heard and considered and credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  The Board finds the Veteran's claims of continuity of symptomatology are outweighed by medical records that do not show treatment for a skin disability until about 1999, and the opinions of medical professionals that the Veteran's skin disability is not related to his active service, to include herbicide agent exposure or PTSD.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a skin disability, including as a result of exposure to herbicide agents.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent prior to December 12, 2012 and in excess of 20 percent from December 12, 2012, for diabetes mellitus, is denied.

Service connection for a skin disability is denied.


REMAND

In a November 2016 brief, the Veteran's representative asserted that the Veteran's hearing acuity has decreased since his last audiological examination, which took place in June 2011.  As such, the Veteran must be scheduled for a new VA examination to assess the current severity of his hearing disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Caffrey v. Brown, 6 Vet. App. 377 (1994) (determining that Board should have ordered contemporaneous examination of a Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  

In light of the fact that the Veteran is, as of November 2005, in receipt of a total rating based on individual employability due to service-connected disabilities (TDIU) (total disability), the RO should contact the Veteran first before proceeding with scheduling him for a VA hearing examination to check if he wishes to proceed with his appeal.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and his representative to ascertain whether he wishes to proceed with the appeal of this issue, as he is currently in receipt of total disability.

2. If the Veteran does wish to proceed with the appeal, schedule him for a VA audiology examination.  The examiner should identify the nature, frequency, and severity of the Veteran's hearing loss.  The examiner must report on the functional effects of the Veteran's hearing loss on his occupational and social functioning.  All testing deemed necessary should be performed, and the results reported in detail, to include all pure tone thresholds, pure tone threshold averages, and Maryland CNC tests.  A complete rationale for all opinions expressed should be provided.  If the examiner is unable to obtain threshold scores through audiological testing, he or she must provide a thorough explanation as to why these scores cannot be obtained.

3. Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


